Citation Nr: 1828103	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for chronic right scapulothoracic and scapulocervical spine strain with scapulothoracic dysfunction.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) in December 2011 which granted service connection for chronic right scapulothoracic and scapulocervical spine strain with scapulothoracic dysfunction and assigned an initial 20 percent disability rating, effective May 21, 2010, under 38 C.F.R. § 4.71a, Diagnostic Codes 5302 and 5303.  

A December 2014 rating decision stated that the Veteran's statements in January and December 2012 were construed to be claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and for service connection for nerve impairment of the right upper extremity (RUE), alleged to be due to built-up scar tissue blocking nerve endings and causing numbness and tingling in his right hand.  That rating decision denied both claims.  No Notice of Disagreement (NOD) with that decision was received.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

The Veteran's chronic right scapulothoracic and scapulocervical spine strain with scapulothoracic dysfunction is not manifested by more than moderate impairment of Muscle Groups 1, 2, 3 or 4; he has not had episodes of dislocation of any shoulder joint articulation; neither forward elevation nor abduction have been to less than 90 degrees; and he has not had cervical flexion of 15 degrees or less.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for chronic right scapulothoracic and scapulocervical spine strain with scapulothoracic dysfunction are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5202, 5203, 5204.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the original claim for service connection was satisfied by letters in June 2010 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal stems from the initial grant of service connection and the initial disability rating assigned.  So, the initial service connection claim has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the initial rating assigned is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003); see also VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004) and 38 38 U.S.C.A. § 7104(c). 

As to the duty to assist, the Veteran's postservice private clinical records and VA treatment records are on file and he has been afforded multiple VA examinations for rating purposes.  He declined to testify in support of his claim.  Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Background

On VA examination in June 2011 it was noted that the Veteran was right handed, although as a computer technician he had been unemployed for the last year and a half.  A review of service treatment records (STRs) showed that he had complained of right shoulder pain that radiated to his neck.  The Veteran reported that the neck and right shoulder were all one issue.   He complained of constant pain in the neck and shoulder, and he was stiff and sore in the morning.  He described a sharp burning type pain with episodes of stabbing pain that would radiate up into the side of his face.  He also has stiffness.  Any lifting, jogging, pushing or pulling or reaching overhead was aggravating.  He had daily flare-ups, and it could take a couple of days for his pain to subside back down to baseline levels.  He only rarely took Vicodin for his neck and shoulder pain.  He was able to care for his activities of daily living, and had not had any incapacitating episodes within the past 12 months.  VA X-rays of his shoulder last year were negative.  

On physical examination the Veteran had a slightly forward head and neck alignment, with the left shoulder slightly more elevated than the right.  He had a normal gait.  There was no tenderness of the cervical spine.  There was tenderness of the right semispinalis trapezius muscle, levator scapulae, and rhomboid muscles.  There was mild tenderness over the anterior deltoid and posterior deltoid, but no tenderness over the acromioclavicular (AC) joint, biceps tendon or bicipital groove.  Cervical spine range of motion was 50 degrees of forward flexion, 45 degrees of extension, 65 degrees of right rotation, 80 degrees of left rotation, 35 degrees of right lateral flexion, 25 degrees of left lateral flexion, all of which were limited by pain, but there was no change in the range of motion on repetitive testing.  Shoulder range of motion was 160 degrees of forward flexion on the right, 170 degrees on the left.  There was 155 degrees of abduction on the right, 175 degrees on the left; 85 degrees of external rotation and 80 degrees of internal rotation, bilaterally.  There was mild discomfort with repetitive range of motion testing; but there was no change in range of motion.  This was predominantly due to the soft tissues of the scapulothoracic and scapulocervical region.  

Neurologic examination revealed intact motor and sensory function at C5 through T1 with 3+ reflexes at C5 on the left side, 2+ on the right.  The Veteran had 2+ reflexes at C6 and C7, bilaterally.  There was a negative distraction test, negative compression test and negative Spurling test with regard to radicular symptoms, but he did have soft tissue pain with Spurling test.  There was a negative sulcus sign, negative apprehension sign, negative O'Brien test and negative impingement sign with a Hawkins test.  He had mild discomfort with empty can test, but that was associated with the soft tissues, and not directly related to rotator cuff etiology.  He had mild to moderate scapular winging of the right scapula with protraction, retraction, elevation and depression.  

X-rays of the shoulders and cervical spine revealed no abnormality.  As to the Veteran's right shoulder the examiner opined that it would be expected that the Veteran would have mild to moderate weakness, mild to moderate fatigability, and mild to moderate loss of coordination secondary to repetitive activity and painful flare-up episodes.  There were normal objective findings of the glenohumeral joint.  The Veteran's activities of daily living are unaffected and he would be able to resume his usual and customary occupation as a computer technician with no limitations based on the current orthopedic findings. The examiner opined that the Veteran's cervical and scapulothoracic spine strain was most likely caused by or were the result of injuries that he sustained and was treated for during active service.  

An October 2011 VA medical opinion noted that the Veteran's STRs showed that he had complained of right shoulder pain that radiated to his neck.  In 2002 he complained of neck pain that radiated to his right shoulder and he was diagnosed with cervicalgia.  The post-active service complaints were also consistent with his complaints during active service.  

Subjective and objective findings revealed that the main area of pain and limitations came from the right scapulothoracic and scapulocervical area and was soft tissue related.  There was no evidence of any glenohumeral joint condition.  The right shoulder range of motion limitations were all due to soft tissues with origins and insertions connected from the scapula to the thoracic spine and the cervical spine.  This was commonly referred to as the "shoulder girdle' and could have range of motion limitations in the shoulder and neck.  The most accurate diagnosis for this soft-tissue condition was "right scapulothoracic, scapulocervical spine chronic strain with scapulothoracic dysfunction."  It was related to the whole scapulothoracic and cervical musculature.  It was the examiner's opinion that for rating purposes this would be considered a cervical condition.  Any shoulder limitations would be consistent with a compensatory mechanism and not due to a glenohumeral injury.  Also, this condition did not impact the thoracolumbar spine range of motion.  The Veteran did not have a diagnosable shoulder condition. 

A June 2013 VAOPT record shows that an Orthopedic Surgery Note reflects that the Veteran was unchanged with essentially full range of motion of the right shoulder with weakness in external rotation, and with periscapular winging.  The assessment was periscapular winging with secondary impingement symptoms and dyskinesis of the right shoulder girdle.  It was noted that MRI findings were consistent with the diagnosis of scapular dyskinesis and secondary rotator cuff impingement symptoms.  There was no good surgical treatment option for this and the only definitive treatment was physical therapy.  

On VA peripheral nerve examination in November 2014, in conjunction with the Veteran's claim for service connection for a possible peripheral nerve condition related to the service connection neck/shoulder disorder, the Veteran reported that an 2008 EMG of both upper extremities had been normal.  The examiner reported that the Veteran had no symptoms attributable to any peripheral nerve condition.  On examination strength in flexion and extension of both elbows and wrists was normal at 5/5, and there was no muscle atrophy.  Deep tendon reflexes (DTRs) were normal at both biceps and brachioradialis, at 2+ but were only 1+ at both triceps.  Sensation to light touch was normal at both shoulders (the 5th cervical nerve root distribution (C5)), both inner and outer forearms (C6 -T1), and the hands and all fingers (C6 - C8).  There was no trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  All the nerves of both upper extremities were normal.  The examiner stated that Veteran did not have a right upper extremity peripheral nerve condition.  

On VA examination in December 2014 the Veteran's records were reviewed.  The Veteran right handed and had had a non-penetrating muscle injury and the diagnosis was right scapulothoracic, scapulocervical spine chronic strain with scapulothoracic dysfunction.  The Veteran reported that he had had symptoms since straining this right shoulder and neck area during service, and now had pain almost daily in the right lateral shoulder extending to shoulder blade and right neck area.  These were sharp pains that came with movement in a background of more frequent soreness and aching.  

Sitting and using mouse on a computer caused the Veteran some pain, but he had more pain with moving objects, lifting, and driving for long periods of time.  He worked on a farm in the summer, intermittently, and worked repairing computers, being mostly self-employed.  His pain slowed him down at work.  He trimmed trees this summer on the farm which made him hurt worse for a couple of weeks.  He took Vicodin and Ibuprofen, as needed, for pain.  On waking in the morning, it took 1- 2 hours to be very active with his right arm because of pain and stiffness.  Sleeping on right side caused an increase in pain.  His right hand felt funny at times and he wondered if it was related to his shoulder/neck pain.  He used TENS unit occasionally.  Chiropractic treatment had helped some in the past.  

On examination it was reported that the Veteran had had an injury to Muscle Groups (MGs) 2 (muscles of shoulder girdle: pectoralis major, latissimus dorsi and teres major, pectoralis minor, rhomboid) and 4 (shoulder girdle muscles: supraspinatus, infraspinatus and teres minor, subscapularis, coracobrachialis).  He had not had a muscle group injury of the forearm or hand or an injury to a muscle group in the torso and/or neck.  There was no history of an extensive muscle hernia of any muscle.  His injury had not caused any scarring or fascial defects and had not affected muscle substance or function.  

The Veteran's injury did cause consistent weakness of MG 4 on the right.  However, on physical examination muscle strength in shoulder abduction (MG 3) was normal at 5/5, bilaterally, as was flexion and extension of both elbows and wrists (MGs 5, 6, 7, and 8).  There was no muscle atrophy.  He had mild scapular winging on the right and mild weakness of external rotation of the right shoulder.  There was no X-ray evidence of retained metallic fragments.  His muscle injury(ies) impacted his ability to work, such as resulting in inability to keep up with work requirements due to muscle injury(ies).  He had mild to moderate decreased efficiency due to pain with certain activities, especially working overhead or requiring forceful repetitive pushing, pulling or lifting, but this would not prevent his ability to function in an occupational environment.  

In a statement attached to the Veteran's VA Form 9, Appeal to the Board, he stated that numerous doctor visits had shown that the damage to his shoulder was much worse than originally thought.  He had had numerous doctors' appointments for chronic pain in his shoulder and back.  He had tried numerous pain medications to help cope with the stiffness and pain, and while the pain medications might take some of the edge off the pain, they did not correct the real issue.  He had been going to a chiropractor in McMinnville Oregon and throughout his visits, the chiropractor had diagnosed that the Veteran's shoulder blade and rotator cuff were covered by scar tissue.  The scar tissue had built-up so badly that it blocked some of his nerve endings and this then caused numbness and tingling in his hand.  Due to the pain in his shoulder and back it made it difficult to do different types of work, such as: driving for extended periods of time, lifting materials, working on computers or other small electronics.  The pain made it harder to do things and therefor it could take longer to complete a task.  He was constantly burdened with the pain and limitations it caused and this made things extremely hard for him in terms of work, family life, and finances.  

Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the CAVC has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added). 

The strict application of criteria in an analogous Diagnostic Code is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The December 2011 rating decision which is appealed assigned an initial 20 percent rating based on a muscle injury but also considered, as will the Board, rating the disability on the basis of impairment of the right shoulder and on the basis of impairment of the cervical spine.  

However, it must first be noted that the Veteran is not service-connected for cervical intervertebral disc syndrome (IVDS) and, so, a rating even by analogy for incapacitating episodes due to cervical IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not appropriate.  Moreover, while the criteria for evaluations of IVDS allow for ratings based on either incapacitating episodes or ratings for the orthopedic and the neurologic impairment due to cervical IVDS, service connection has been denied for nerve impairment of the right upper extremity and there is no evidence of incapacitating episodes of cervical IVDS.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. 

Under the General Rating Formula for rating disabilities of the cervical spine, Diagnostic Codes 5235, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  

38 C.F.R. § 4.71a, DC 5201 provides that limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating; with motion limited to midway between the side and the shoulder a 30 percent rating is warranted; and if limited to 25 degrees from the side a 40 percent rating is warranted.  38 C.F.R. § 4.71a,  DC 5202 provides that other impairment of the humerus with infrequent episodes of dislocation of the scapulohumeral joint and guarding of movement only at shoulder level warrants a 20 percent rating; with frequent episodes of dislocation of the scapulohumeral joint and guarding of all arm movements a 30 percent rating is warranted.  

A 20 percent rating is the maximum rating for impairment of the clavicle or scapula of the major extremity with either dislocation or nonunion with loss movement.  38 C.F.R. § 4.7a, DC 5203.  38 C.F.R. § 4.71a, DC 5200 provides for ratings if there is ankylosis of the scapulohumeral articulation, but in this case there is no ankylosis.  

As to muscle injury, the criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed.Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor is per se controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability.  The word used to describe the overall severity of a service-connected disorder, e.g., "moderate", "severe" and "pronounced", are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under § 4.56(d)(2), for moderate disability of muscles, the type of injury is frequently a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings are the presence of small or linear entrance and exit scars, indicating short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Historically, the record should reflect consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

Under § 4.56(d)(3) for moderately severe disability of muscles, the type of injury is frequently a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings are entrance and exit scars indicating damage or involvement of one or more muscle groups and palpable loss of deep fascia or muscle, and impaired strength and endurance.  Historically, there should be evidence of prolonged treatment and a record of consistent complaint of cardinal signs and symptom of muscle disability and, if present, evidence of inability to keep up with work requirements.  

Under § 4.56(d)(4) for severe disability of muscles, the type of injury is a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings are ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation showing loss of deep fascia or muscle substance, or soft flabby muscle in the wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  Additional signs are X-ray evidence of retained foreign bodies, adhesion of scar to bone, visible or measurable atrophy (including those not in the track of the missile (particularly if in the shoulder), induration or atrophy of an entire muscle.  Historically, there should be consistent complaints of the cardinal signs and symptoms of muscle disability which are worse than those of a moderately severe injury and, if present, evidence of an inability to keep up with work requirements. 

38 C.F.R. § 4.73, DC 5301 (MG 1)  provides that as to the major extremity a moderate injury of MG 1 warrants a 10 percent rating; and a moderately severe injury warrants a 30 percent rating.  The function of MG 1 is upward rotation of scapula; elevation of arm above shoulder level, and it involves the extrinsic muscles of shoulder girdle: (1) Trapezius; (2) levator scapulae; (3) serratus magnus.  

38 C.F.R. § 4.73, DC 5302 (MG 2) provides that as to the major extremity a moderate injury warrants a 20 percent rating and a moderately severe injury warrants a 30 percent rating.  The function of MG 2 is depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 act with Group III in forward and backward swing of arm, and it involves the extrinsic muscles of shoulder girdle: (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  

38 C.F.R. § 4.73, DC 5303(MG 3) provides that as to the major extremity a moderate injury warrants a 20 percent rating and a moderately severe injury warrants a 30 percent rating.  The function of MG 3 is elevation and abduction of arm to level of shoulder; act with 1 and 2 of Group II in forward and backward swing of arm, and it involves the intrinsic muscles of shoulder girdle: (1) Pectoralis major I (clavicular); (2) deltoid.

38 C.F.R. § 4.73, DC 5304 (MG 4) provides a moderate injury warrants a 10 percent rating and a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a maximum 30 percent rating.  The function of MG 4 is stabilization of shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm, and it involves the intrinsic muscles of shoulder girdle: (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; (4) coracobrachialis.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Analysis

Under the criteria for the evaluation of service-connected disorders of the cervical spine, the next higher rating of 30 percent is warranted if there is either flexion limited to 15 degrees or less or ankylosis of the entire cervical spine.  Neither is shown in this case.  On examination in 2011 cervical flexion was to 50 degrees, which is far more than the degree of limitation of motion required for a 30 percent rating, i.e., flexion of 15 degrees or less.  

As to muscle injury, it is undisputed that the Veteran did not have a penetrating injury of any muscles.  To warrant the next higher rating of 30 percent he must have either a moderately severe injury of MG 1 or MG 2 or MG 3; or a severe injury of MG 4.  In this connection, the 2011 examination found that it would be expected that the Veteran would have mild to moderate weakness, fatigability, and loss of coordination secondary to repetitive activity and painful episodes of flare-ups but that his activities of daily living are unaffected and he would be able to resume his usual and customary occupation.  Also, the more recent 2014 examination found that he had normal muscle strength in MG 3, and while there was no testing of strength of MG 1, MG 2 or MG 4, it is significant to note that there was no muscular atrophy.  Furthermore, that examiner stated that there was winging of the right scapula and some weakness of right shoulder external rotation but both of these were described as being only mild.  Indeed, that examiner stated that the Veteran had decreased efficiency due to pain with certain activities, especially working overhead or requiring forceful repetitive pushing, pulling or lifting, but this was characterized as being mild to moderate and would not prevent his ability to function in an occupational environment.  Accordingly, the Board finds that the Veteran does not have such muscle impairment as to more closely approximate the criteria for a higher schedular rating premised upon impairment of MG 1, MG 2, MG 3 or MG 4.  

As to shoulder impairment, it is undisputed that the Veteran does not have ankylosis of the right shoulder and has not had any episodes of dislocation of the clavicle or scapula and has not had any episodes of dislocation of the scapulohumeral joint which would warrant a higher evaluation under DCs 5200, 5202 or 5203.  As to limitation of motion of the right shoulder, full forward elevation (flexion) of the right and full abduction (motion of the arm away from the body) are both to 180 degrees.  See 38 C.F.R. § 4.71, Plate 1.  Here, the 2011 VA examination found that right shoulder flexion (forward elevation) was to 160 degrees and abduction was to 155 degrees.  This substantially exceeds limitation of motion of the arm to the shoulder level in either flexion or abduction, which would be to only 90 degrees, that would warrant even a 20 percent disability rating.  

Given the absence of actual bony pathology, a penetrating muscle injury, significant limitation of motion of the cervical spine or right shoulder, the Board finds that the disability is most appropriately rated analogously on the basis a muscle injury but that the disability does not more closely approximate the criteria for a higher schedular rating under any potentially applicable rating criteria, even when considering that strict application of the rating criteria is not proper when rating analogously.  

Thus, the Board concludes that the preponderance of the evidence is against finding that that at any time during the entire period under review has a rating in excess of the initial 20 percent disability rating been warranted, even with consideration of the functional impairments resulting from pain, flare-ups, and other such factors.  








ORDER

An initial rating in excess of 20 percent for chronic right scapulothoracic and scapulocervical spine strain with scapulothoracic dysfunction is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


